United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Q.G., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
COMMISSARY AGENCY SOUTHERN
REGION, New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Marty Broussard, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1514
Issued: February 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 14, 2011 appellant, through her attorney, filed a timely appeal from the
December 22, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her traumatic injury claim and the May 16, 2011 nonmerit decision denying her request
for an oral hearing. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained a back injury causally related to her
employment on June 30, 2010; and (2) whether OWCP properly denied her request for a hearing
under 5 U.S.C. § 8124(b).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 8, 2010 appellant, a 34-year-old secretary, filed a traumatic injury claim
alleging that she sustained an injury to her back at work on June 30, 2010. She stated that she
slipped in a pool of water and fell on her left knee, “with pain shooting to [her] back.” Appellant
was taken to the Tulane Hospital emergency room, where she was treated by Dr. Stephen
Mallernee, a Board-certified internist, who recommended ice packs and stretches and indicated
she was out of work until July 3, 2010.
The record reflects that appellant was treated by Dr. Miguel Melgar, a Board-certified
neurological surgeon, for a preexisting back condition. In a June 30, 2010 report, Dr. Melgar
stated that he planned to perform a “trans 1 fusion” on July 15, 2010 for her preexisting disc
disease, “in order to avoid further damage to her back.” In a July 5, 2010 leave recipient
application, appellant requested advanced sick leave from July 5 through November 29, 2010 for
disability related to her back surgery. On October 2, 2010 the employing establishment denied
her request.
The employing establishment controverted appellant’s claim. In a Form CA-16 dated
June 30, 2010, it indicated that there was doubt whether her claimed lower back pain was due to
a work-related injury sustained on that date. In a letter dated September 13, 2010, Antoinette
Medley, an Injury Compensation Program Administrator, contended that appellant had filed her
traumatic injury claim only after her leave had been depleted and her request for advanced
annual leave had been denied, and that her claimed disability was due to a preexisting back
condition.2 On November 1, 2010 the establishment reiterated its contention that: appellant’s
claim should be denied, noting that it was filed two months after the alleged date of injury; that
the medical evidence failed to explain how appellant injured her back by falling on her knee and
that the back injury predated the claimed injury.
In an October 5, 2010 report, Dr. Melgar stated that he had treated appellant earlier in the
year when she was diagnosed with L5-S1 severe discogenic lumbar spine disc disease, for which
she underwent surgery. He stated:
“It is noteworthy that [appellant] sustained a fall on June 30, 2010. This
aggravated her back condition for which she remained in bed rest until the
rescheduling of her surgery. [Appellant] successfully underwent L5-S1
minimally invasive spinal fusion on September 15, [20]10. Due to the delay in
her surgery secondary to the fall, it is my opinion that [she] will need more
time for recovery. Therefore, the original November 29, 2010 date to return to
work will need to be postponed until the beginning of 2011.”
In a letter dated November 5, 2010, OWCP advised appellant that the information
submitted was insufficient to establish her claim and requested additional information, including
a detailed account of the alleged injury and a physician’s report, with a diagnosis and a
rationalized opinion as to the cause of the diagnosed condition.
2

The record contains numerous e-mails between appellant and the employing establishment relating to her
requests for annual, sick and advanced leave for the period July 5 through October 2, 2010.

2

In a June 30, 2010 attending physician’s report, Dr. Mallernee related appellant’s
statement that she had slipped on a wet floor on that date and hit her knee on the ground,
“sending a shooting pain in [her] back.” Noting a history of lumbar disc disease, he found
tenderness on examination. Dr. Mallernee diagnosed acute lumbar strain and indicated by
placing a checkmark in the “yes” box that he believed the diagnosed condition was caused or
aggravated by the claimed employment incident. He indicated that appellant’s back condition
had flared due to the fall. Dr. Mallernee stated that she was disabled from June 30 to July 3,
2010, when she could return to work with restrictions.
In an undated statement, appellant indicated that, on June 30, 2010, she arrived at the
employing establishment with a medical report from her treating physician regarding the leave
that would be required to accommodate her upcoming back surgery and period of recuperation.
As she walked in front of the employing establishment store, she allegedly slipped and fell down
hard on her hands and knees in a puddle of water. Appellant was unable to move due to
unbearable pain, which was shooting up her back. She was eventually transported to the
emergency room. On July 7, 2010 Dr. Melgar placed appellant on bed rest until her surgery.
By decision dated December 22, 2010, OWCP denied appellant’s claim, finding that the
medical evidence did not establish that the claimed medical condition was causally related to the
established work-related event.
On April 13, 2011 appellant requested an oral hearing.
In a May 16, 2011 decision, OWCP found that appellant’s request was untimely and that
she was not entitled to a hearing as a matter of right. It considered her request and denied a
discretionary hearing on the grounds that she could equally well address any issues in her case by
requesting reconsideration before OWCP and submitting evidence not previously considered
which established that she sustained an injury in the performance of duty, as alleged.
LEGAL PRECEDENT -- ISSUE 1
FECA provides for payment of compensation for disability or death of an employee
resulting from personal injury sustained while in the performance of duty.3 The phrase
“sustained while in the performance of duty” is regarded as the equivalent of the coverage
formula commonly found in workers’ compensation laws, namely, arising out of and in the
course of employment.4
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his claim, including the fact that she is an employee of the United States
within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
3

5 U.S.C. § 8102(a).

4

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Charles E. McAndrews, 55 ECAB 711 (2004); see also Bernard D. Blum, 1
ECAB 1 (1947).

3

employment injury.5 When an employee claims that she sustained a traumatic injury in the
performance of duty, she must establish the fact of injury, consisting of two components, which
must be considered in conjunction with one another. The first is whether she actually
experienced the incident that is alleged to have occurred at the time, place and in the manner
alleged. The second is whether the employment incident caused a personal injury and generally
this can be established only by medical evidence.6
An award of compensation may not be based on appellant’s belief of causal relationship.7
Neither the mere fact that a disease or condition manifests itself during a period of employment
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish a causal relationship.8 Simple exposure to a workplace hazard
does not constitute a work-related injury entitling an employee to medical treatment under
FECA.9
The medical evidence generally required to establish causal relationship is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence that
includes a physician’s rationalized opinion on whether there is a causal relationship between the
claimant’s diagnosed condition and the established incident or factor of employment. The
opinion must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.10
ANALYSIS -- ISSUE 1
OWCP accepted that the workplace incident occurred as alleged, namely, that appellant
slipped and fell on her knee on June 30, 2010. The issue, therefore, is whether she has submitted
sufficient medical evidence to establish that the employment incident caused an injury. The
medical evidence presented does not contain a rationalized medical opinion establishing that the
work-related incident caused or aggravated any particular medical condition or disability.
Therefore, appellant has failed to satisfy her burden of proof.
On June 30, 2010 the emergency room physician, Dr. Mallernee, provided a history of
injury, as reported by appellant, stating that she had slipped on a wet floor and hit her knee on
the ground, “sending a shooting pain in [her] back.” He noted a history of lumbar disc disease,
5

Robert Broome, 55 ECAB 339 (2004).

6

Deborah L. Beatty, 54 ECAB 340 (2003). See also Tracey P. Spillane, 54 ECAB 608 (2003); Betty J. Smith, 54
ECAB 174 (2002). The term injury as defined by FECA, refers to a disease proximately caused by the employment.
5 U.S.C. § 8101(5). See 20 C.F.R. § 10.5(q)(ee).
7

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

8

Id.

9

20 C.F.R. § 10.303(a).

10

John W. Montoya, 54 ECAB 306 (2003).

4

diagnosed acute lumbar strain and indicated by placing a checkmark in the “yes” box that he
believed the diagnosed condition was caused or aggravated by the claimed employment incident.
Dr. Mallernee did not, however, provide detailed examination findings or a complete and
accurate factual or medical background. Although he indicated that appellant’s back condition
had flared due to the fall, he did not explain how falling on her knee would have been competent
to have caused or aggravated an injury to her back. A mere checkmark or affirmative notation in
response to a form question on causal relationship is not sufficient to establish a claim.11 The
Board has also consistently held that a medical opinion not fortified by rationale is of diminished
probative value.12 Accordingly, Dr. Mallernee’s reports are of diminished probative value.
Dr. Melgar treated and performed surgery on appellant for her preexisting disc disease.
His June 30 and October 15, 2010 reports do not support her contention that the accepted
incident caused or aggravated her claimed back condition. The June 30, 2010 report reflected
Dr. Melgar’s plan to perform a “trans 1 fusion” on July 15, 2010 to correct appellant’s
preexisting disc disease. It did not however address, and was prepared prior to, the June 30,
2010 work incident. Therefore, it is of limited probative value.
In his October 5, 2010 report, Dr. Melgar reviewed his prior treatment of appellant’s
L5-S1 severe discogenic lumbar spine disc disease. He stated that the June 30, 2010 fall had
aggravated her back condition and caused a delay in the surgery scheduled for her preexisting
condition. Dr. Melgar did not, however, provide examination findings or a complete factual and
medical history. Most significantly, his opinion is not supported by an explanation of the
medical process through which appellant could have sustained an aggravation of her back
condition as a result of falling on her knee, or why her condition did not merely represent the
natural progression of her severe discogenic lumbar spine disc disease. As noted, medical
conclusions unsupported by rationale are of little probative value13 and are insufficient to
establish causal relationship.14 Such an explanation is particularly important, given the fact that
Dr. Melgar’s opinion is not based upon a contemporaneous examination of appellant.15
The remaining medical evidence of record including disability slips, x-rays and test
results, which do not contain an opinion as to the cause of appellant’s back condition, are of
limited probative value.
Appellant expressed her belief that her back condition was aggravated by the June 30,
2010 employment incident. The Board has held that the mere fact that a condition manifests
itself during a period of employment does not raise an inference that there is a causal relationship
between the two.16 Neither the fact that the condition became apparent during a period of
11

See Gary J. Watling, 52 ECAB 278 (2001).

12

Cecilia M. Corley, 56 ECAB 662 (2005).

13

Willa M. Frazier, 55 ECAB 379 (2004).

14

See Calvin E. King, Jr., 51 ECAB 394 (2000); see also Frederick E. Howard, Jr., 41 ECAB 843 (1990).

15

Medical evidence contemporaneous to the injury or disability may be afforded greater probative value in the
weighing of medical evidence. George Sevetas, 43 ECAB 424 (1992)
16

See Joe T. Williams, 44 ECAB 518, 521 (1993).

5

employment, nor the belief that the condition was caused or aggravated by employment factors
or incidents, is sufficient to establish causal relationship.17
OWCP advised appellant that it was her responsibility to provide a comprehensive
medical report describing her symptoms, test results, diagnosis, treatment, and the doctor’s
opinion, with medical reasons, on the cause of her condition. Appellant failed to submit
appropriate medical documentation in response to OWCP’s request. As there is no probative,
rationalized medical evidence explaining how the accepted incident caused or aggravated a
diagnosed condition, she has not met her burden of proof to establish that she sustained an injury
in the performance of duty on June 30, 2010.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. § § 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA dealing with a claimant’s entitlement to a hearing before an
Office hearing representative states that “[b]efore review under section 8128(a) of this title, a
claimant for compensation not satisfied with a decision of the Secretary ... is entitled, on request
made within 30 days after the date of the issuance of the decision, to a hearing on his claim
before a representative of the Secretary.”18 The Board has noted that section 8124(b)(1) “is
unequivocal in setting forth the limitation in requests for hearings....”19
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for a hearing.
Pursuant to section 8124(b)(1) of FECA, appellant was entitled to a hearing upon her
request within 30 days after the date of the issuance of OWCP’s December 22, 2010 decision.20
On April 13, 2011 she requested an oral hearing. As the April 13, 2011 request was made more
than 30 days after the issuance of the December 22, 2010 decision, it was untimely. Therefore,
appellant is not entitled to a hearing as a matter of right.
OWCP, in its broad discretionary authority in the administration of FECA, has the power
to hold hearings in certain circumstances where no legal provision was made for such hearings,
and it must exercise this discretionary authority in deciding whether to grant a hearing. OWCP’s
procedures, which require it to exercise its discretion to grant or deny a hearing when a hearing
request is untimely or made after reconsideration under section 8128(a), are a proper
17

Id.

18

5 U.S.C. § 8124(b)(1).

19

See André Thyratron, 54 ECAB 257 (2002). See also Ella M. Garner, 36 ECAB 238 (1984); Charles E.
Varrick, 33 ECAB 1746 (1982)
20

See supra note 18 and accompanying text.

6

interpretation of FECA and Board precedent. OWCP exercised its discretion in this case and
found that appellant’s right to further proceedings could be equally well addressed by requesting
reconsideration. As the only limitation on OWCP’s authority is reasonableness, abuse of
discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment or actions taken which are contrary to both logic and probable deductions from known
facts.21 There is no evidence that OWCP abused its discretion in denying appellant’s request for
a hearing under these circumstances.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained a traumatic injury in the performance of duty on June 30, 2010. The Board also finds
that OWCP properly denied appellant’s request for a hearing.
ORDER
IT IS HEREBY ORDERED THAT the May 16, 2011 and December 22, 2010
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: February 13, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

21

Daniel J. Perea, 42 ECAB 214 (1990).

7

